PER CURIAM.
In proceedings to determine the question of appellant’s sanity, the jury rendered a verdict that she was of unsound mind, and the District Court entered a judgment thereon committing her to Saint Elizabeth’s Hospital for maintenance and treatment. She noted an appeal to this court, and pursuant to our order, the Clerk of the District Court has certified a supplemental record containing the evidence presented at the trial. We have carefully examined it, and find it sufficient to sustain the verdict and judgment. This was the principal question before us, and as we find no other error in the proceedings, the judgment must be affirmed.
Affirmed.